EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

8. (currently amended) A measurement method using [[the]]an optical coherence tomography apparatus [[according to claim 1,]] comprising:

a light source unit that emits low-coherent light with a red wavelength, low-coherent light with a green wavelength, and low-coherent light with a blue wavelength at the same time;

a light splitting unit that splits the low-coherent light emitted from the light source unit into measurement light and reference light;

a measurement light emission optical system that irradiates a measurement target with the measurement light;

a multiplexing unit that multiplexes the reference light and light reflected from the measurement target in a case in which the measurement target is irradiated with the measurement light;

an interference light detection unit that detects interference light of the reflected light and the reference light multiplexed by the multiplexing unit; and

an image generation unit that generates an optical coherence tomographic image of the measurement target from the interference light detected by the interference light detection unit,

wherein the image generation unit calculates an attenuation related value related to attenuation of signal intensity of the interference light of the red wavelength, the green wavelength, and the blue wavelength in a first depth region, corrects the signal intensity in a second depth region deeper than the first depth region according to the attenuation related value to calculate a correction signal for the interference light, and generates a full-color optical coherence tomographic image using the correction signals calculated for each of the red wavelength, the green wavelength, and the blue wavelength;

the method comprising:

irradiating a measurement target with the measurement light;



generating an optical coherence tomographic image of the measurement target;

displaying the optical coherence tomographic image on an image display device;

calculating optical features on a surface of the measurement target or inside the measurement target from the interference light; and

displaying the optical features on the image display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793